Case 5:19-cv-00310-JD Document 17 Filed 11/18/19 Page 1 of 5
Case 5:19-cv-00310-JD Document 17 Filed 11/18/19 Page 2 of 5
Case 5:19-cv-00310-JD Document 17 Filed 11/18/19 Page 3 of 5
Case 5:19-cv-00310-JD Document 17 Filed 11/18/19 Page 4 of 5
,.             Case 5:19-cv-00310-JD Document 17 Filed 11/18/19 Page 5 of 5




     in violation of the constitutional standard. The court concludes plaintiffs have alleged

     sufficient facts here regarding their risk of serious bodily harm to state a plausible claim.

            That conclusion avoids the need to resolve defendants' alternate argument that the

     complaint does not spell out exactly what kind of relief plaintiff seeks, or whether the

     circumstances might warrant a particular kind of injunctive relief. Doc. #16, p. 3. The

     question for present purposes is whether a claim is stated, and it is. Declaratory and

     injunctive relief are potential remedies available to plaintiffs if they ultimately prevail on

     the merits of the claim. See, e.g., Jordan v. Sosa, 654 F3d 1012, 1025 (10th Cir. 2011)

     ("Thus, where a plaintiff seeks a declaratory judgment against his opponent, he must assert

     a claim for relief that, if granted, would affect the behavior of the particular parties listed

     in his complaint."). Attempting to resolve now the question of the relief to which plaintiffs

     might be entitled if they eventually prevail puts the cart before the horse.

            Plaintiffs have stated an Eighth Amendment claim based on the state's alleged

     deliberate indifference to a substantial risk of serious harm to plaintiffs. Accordingly,

     defendants' Motion to Dismiss [Doc. #14] is DENIED as to that claim, which remains for

     resolution. All other claims have been dismissed as noted above.

            IT IS SO ORDERED.

            Dated this 18th day ofNovember, 2019.




                                                   5
